DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1, 3, 6, 10-11 has been amended.
Claims 7-8, and 17-18 has been canceled.
Claims 1-6, 9-16 are still pending for consideration. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kevin Ross Davis (64,667) on 08/07/2022.
The application has been amended as follows:
1. (Currently Amended): A medical image diagnostic apparatus, comprising: processing circuitry configured to obtain image data which is generated by scanning a brain of a subject; select a target region from the image data; extract a connected region of which a brain function is associated with a brain function of the target region, as an additional region, wherein the connected region is a cranial nerve region; and set a first scan target region including the target region to scan the target region in the brain, and set a second scan target region including the additional region to scan the additional region in the brain, and a first storage configured to store connection information associating, with respect to each of a plurality of brain functions, a plurality of cranial nerve regions constituting a neural pathway related to a same brain function, wherein the processing circuitry is further configured to identify the brain function of the target region, determine, by referring to the connection information, at least one cranial nerve region constituting a neural pathway related to a brain function that is identical to the brain function of the target region, and extract the at least one cranial nerve region from the image data, as the additional region.

2. (Previously Presented): The medical image diagnostic apparatus according to claim 1, wherein the processing circuitry is further configured to set one region of the target region and the additional region for one of a right brain and a left brain of the brain of the subject, and set a third target region including a region corresponding to the one region for the other of the right brain and the left brain for which the one region is not set. 

3. (Currently Amended): The medical image diagnostic apparatus according to claim 1, further comprising a first second storage configured to store the first scan target region and the second scan target region set by the processing circuity in association with subject identification information for identifying the subject. 

4. (Currently Amended): The medical image diagnostic apparatus according to claim 1, further comprising a second third storage configured to store a plurality of lesion patterns and a plurality of regions of the brain, each lesion pattern of the plurality of lesion patterns being associated with at least one region of the plurality of region of the brain, wherein the processing circuity is further configured to read, from the second third storage, at least one region being associated with a lesion pattern selected by aby an user from among the plurality of lesion patterns, and to select the read region as the target region. 

5. (Previously Presented): The medical image diagnostic apparatus according to claim 1, wherein the processing circuitry is further configured to calculate a parameter related to a region of the brain, compare the parameter with a preset parameter range for the region of the brain, and when the parameter is outside the parameter range, determine the region of the brain as an abnormal region, and select the abnormal region as the target region. 

6. (Currently Amended): The medical image diagnostic apparatus according to claim 1, further comprising a third fourth storage configured to store an atlas including a plurality of regions into which volume data of the brain segmented, wherein the processing circuity is further configured to, when a user selects a region from among the plurality of regions included in the atlas, select a region corresponding to the region selected by the user from the regions included in the brain in the image data, and select the region as the target region. 

7. (Cancelled). 
8. (Cancelled). 

9. (Previously Presented): A medical imaging apparatus, comprising: the medical image diagnostic apparatus according to claim 1; a setting interface configured to set a first excitation signal for exciting the first scan target region and a first scanning condition with respect to the first scan target region, and set a second excitation signal for exciting the second scan target region and a second scanning condition with respect to the second scan target region; and an imaging system configured to scan the first scan target region based on the first excitation signal and the first scanning condition, and scan the second scan target region based on the second excitation signal and the second scanning condition. 

10. (Currently Amended): A medical imaging apparatus, comprising: processing circuitry configured to obtain image data which is generated by scanning a brain of a subject; select a target region from the image data; extract a connected region of which a brain function is associated with a brain function of the target region, as an additional region, wherein the connected region is a cranial nerve region; and set a first scan target region including the target region to scan the target region in the brain, and set a second scan target region including the additional region to scan the additional region in the brain; a setting interface configured to set a first excitation signal for exciting the first scan target region and a first scanning condition with respect to the first scan target region, and set a second excitation signal for exciting the second scan target region and a second scanning condition with respect to the second scan target region; and an imaging system configured to scan the first scan target region based on the first excitation signal and the first scanning condition, and scan the second scan target region based on the second excitation signal and the second scanning condition; and a storage configured to store connection information associating, with respect to each of a plurality of brain functions, a plurality of cranial nerve regions constituting a neural pathway related to a same brain function, wherein the processing circuitry is further configured to identify the brain function of the target region, determine, by referring to the connection information, at least one cranial nerve region constituting a neural pathway related to a brain function that is identical to the brain function of the target region, and extract the at least one cranial nerve region from the image data, as the additional region. 

11. (Currently Amended): A medical imaging method, comprising: obtaining image data which is generated by scanning a brain of a subject; selecting a target region from the image data; extracting a connected region of which a brain function is associated with a brain function of the target region, as an additional region, wherein the connected region is a cranial nerve region; and setting a first scan target region including the target region to scan the target region in the brain, and setting a second scan target region including the additional region to scan the additional region in the brain; storing connection information associating, with respect to each of a plurality of brain functions, a plurality of cranial nerve regions constituting a neural pathway related to a same brain function; identifying the brain function of the target region; determining, by referring to the connection information, at least one cranial nerve region constituting a neural pathway related to a brain function that is identical to the brain function of the target region; and extracting the at least one cranial nerve region from the image data, as the additional region. 

12. (Previously Presented): The method according to claim 11, further comprising: setting one region of the target region and the additional region for one of a right brain and a left brain of the brain of the subject; and setting a third target region including a region corresponding to the one region for the other of the right brain and the left brain for which the one region is not set. 

13. (Previously Presented): The method according to claim 11, further comprising storing the first set scan target region and the second set scan target region in association with subject identification information for identifying the subject. 

14. (Previously Presented): The method according to claim 11, further comprising: storing a plurality of lesion patterns and a plurality of regions of the brain, each lesion pattern of the plurality of lesion patterns being associated with at least one region of the plurality of region of the brain; reading at least one region being associated with a lesion pattern selected by an user from among the plurality of lesion patterns; and selecting the read region as the target region. 

15. (Previously Presented): The method according to claim 11, further comprising: calculating a parameter related to a region of the brain; comparing the parameter with a preset parameter range for the region of the brain; and when the parameter is outside the parameter range, determining the region of the brain as an abnormal region, and select the abnormal region as the target region. 

16. (Previously Presented): The method according to claim 11, further comprising: storing an atlas including a plurality of regions into which volume data of the brain segmented; when a user selects a region from among the plurality of regions included in the atlas, selecting a region corresponding to the region selected by the user from the regions included in the brain in the image data; and selecting the region as the target region. 
17. (Cancelled). 
18. (Cancelled).

Allowable Subject Matter
Claims 1-6, 9-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art taken either singly or in combination fails to anticipate or fairly suggest the
limitation of the independent claim, in such a manner that a rejection under 35 USC 102 or 103 would be improper.
Regarding claim 1 the closet prior arts are Tomoda et al. (US 20040059214 A1).
Tomoda teach a medical image diagnostic apparatus (see Abstract, para [0009]; an image processing apparatus and an image processing method), comprising: processing circuitry (see para [0048]; “The sequencer 5, which has a CPU and memories”) configured to obtain image data which is generated by scanning a brain of a subject (see Fig 12. S61; “obtain 3D image”); select a target region from the image data (see para [0018]; “placing a three-dimensional ROI (region of interest) at a region to be targeted on a first image of a section selected from the plurality of sections”); extract a connected region of which a brain function is associated with a brain function of the target region, as an additional region (see para [0064]; “all images of all sections that cross the specified and located spherical ROI are then automatically searched and extracted from all the images that have already been imaged about the same patient (step S51). These images, from which images crossing the spherical ROI are extracted, include images acquired by the MRI system and if available, images of the same patient acquired by other medical imaging modalities such as X-ray CT scanner” see also [0066]; “The extracted images shown in FIG. 7, which show a patient's head, consist of seven images P11 to P17 of seven sagittal planes (YZ planes) crossing the spherical ROI, of which positional relationship between the sagittal planes P11 to P17 and the spherical ROI are shown in FIGS. 9A and 9B”); and set a first scan target region which is a region to be scanned in the brain, the scan target region including at least one of the target region to scan the target region in the brain (see para [0006]; “When executing the instructions, the at least one processor is directed to: acquire image data of a target subject positioned on a scanning table; determine first position information of the target subject based on the image data; determine second position information related to a scan region of the target subject based on the image data; and cause the target subject to be scanned by an imaging device based on the first position information and the second position information” see also (para [0064]; “The scan region may include one or more portions of the target subject, for example, a head, a foot, a chest, an abdomen, an organ (e.g., a brain, a lung, a liver, a stomach, a rib, a vertebra, etc.), or the like, or any combination thereof”) and set a second scan target region including the additional region to scan the additional region in the brain (see Fig. 5(a)-(c), Fig. 7 P(12-14); looking at G5, it appears spherical ROI include extended or additional scanned region. Although, comparing G3 and G5, it shows that G5 is bigger in size which includes additional scanned target region. The same reasoning applies to Fig. 7 G14 and Fig. 8 G24, see also para [0066]; “The extracted images shown in FIG. 7, which show a patient's head, consist of seven images P11 to P17 of seven sagittal planes (YZ planes) crossing the spherical ROI, of which positional relationship between the sagittal planes P11 to P17 and the spherical ROI are shown in FIGS. 9A and 9B. Similarly, to the above, the extracted images shown in FIG. 8, which show a patient's head, consist of seven images P21 to P27 of seven axial planes (XY planes) crossing the spherical ROI, of which positional relationship between the axial planes P21 to P27 and the spherical ROI are shown in FIGS. 10A and 10B”). Tomoda et al. teaches most of the limitation of claim 1; however, Tomoda et al. fails to disclose or reasonably suggest that“wherein the connected region is a cranial nerve region and a first storage configured to store connection information associating, with respect to each of a plurality of brain functions, a plurality of cranial nerve regions constituting a neural pathway related to a same brain function, wherein the processing circuitry is further configured to identify the brain function of the target region, determine, by referring to the connection information, at least one cranial nerve region constituting a neural pathway related to a brain function that is identical to the brain function of the target region, and extract the at least one cranial nerve region from the image data, as the additional region”.
Regarding claims 2-6, and 9 these claims depend directly or indirectly on an allowable
base claim and are therefore allowable for the reasons stated supra.
Regarding claims 7-8, the claims has been canceled.
Re Claim 10, is allowable for the same reason as independent claim 1 discussed above.
Re Claim 11, is allowable for the same reason as independent claim 1 discussed above.
Regarding claims 12-16, these claims depend directly or indirectly on an allowable
base claim and are therefore allowable for the reasons stated supra.
Regarding claims 17-18, the claims has been canceled.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WINTA GEBRESLASSIE whose telephone number is (571)272-3475. The examiner can normally be reached Monday-Friday9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WINTA GEBRESLASSIE/Examiner, Art Unit 2668

/VU LE/Supervisory Patent Examiner, Art Unit 2668